Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claim 22 is objected to because of the following informalities:
Claim-22 recites “wherein where” should be written as “wherein”.
Appropriate correction is required.

Claims 1-18 are cancelled
Claims 19-36 are new
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim-19 recites the limitation “where the separation method is selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and claim 19 and its dependent claims 20-36 is virtually infinite which are not described in detail.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim-19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “where the separation method is selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation”, and the claim also recites “provided that at least one separation method of steps c) or e) is a magnetic separation, and where the process comprises at least one further separation before or after the steps a), b), c), d) or e), and where the further separation is selected from sorting, electric separation, screening, classification, gravity concentration, and flotation” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Regarding claim-19, the term “desagglomerated” in claim 19 is a relative term which renders the claim indefinite. The term “desagglomerated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 28-36, the metes and bounds of claims language is not clear and contradicts claim 19 upon which claims 28-36 depends. Therefore, examiner has not treated these claims under U.S.C 102/103. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 5161694).
Regarding claim-1, Yoon discloses a process for concentrating desired particles comprising a carrier-magnetic-separation (method for separating fine particles by selective hydrophobic coagulation, Abstract; Claims 1-37) comprising the following steps, 
a) providing a feedstock (mixture of fine particles) which contains the desired particles (hydrophobic component) and an undesired material (hydrophilic component) (Col.3 line35-40);
b) adding hydrophobic magnetic particles to the feedstock which results in a loaded feedstock containing agglomerates of the magnetic particles and the desired particles or of the magnetic particles and the undesired material (Similarly, hydrophobized magnetic particles can be used to enhance the separation process, Col.5 line10-11; The magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening, Col.17 line7-12, and also check Claim-21); coagulate
c) separating the agglomerates (coagula) from the loaded feedstock by a separation method which results in isolated agglomerates, where the separation method is selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (After the fine particles of the hydrophobic component such as coal or graphite have been coagulated selectively, the coagula which are now much larger than the dispersed particles of the hydrophilic component(s) such as mineral matter are separated by means of 
d) breaking up the isolated agglomerates to obtain a suspension comprising the magnetic particles in desagglomerated form; and e) separating the magnetic particles from the suspension obtained in step d) by a separation method selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Claim13-14); and 
f) optionally re-introducing the magnetic particles obtained in step e) to step b) (The magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. They can be removed from the processed coal by magnetic separation for reuse. The coarse coal can also be recovered for reuse by screening, Col.17 line7-12, and also check Claim21-22); 
g) provided that at least one separation method of steps c) or e) is a magnetic separation, and where the process comprises at least one further separation before or after the steps a), b), c), d) or e), and where the further separation is selected from sorting, electric separation, screening, classification, gravity concentration, and flotation (Dispersing again the particles and separating again by elutriation, screening, decantation, centrifuging or flotation, Col.17 line53-56; and Claim13-14).
Regarding claims 20-21, Yoon disclose wherein the gravity concentration is achieved with elutriator (200, Fig.8, and Col.14 line3-9).

Regarding claim 26, Yoon discloses wherein the classification is achieved with centrifugal sedimentation (Col.4 line59-65).

Claims 19-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petra (US 20170274389). 
Regarding claim-1, Petra discloses a process for concentrating desired particles comprising a carrier-magnetic-separation (Abstract; Claim16; [0251-0256]) comprising the following steps, 
a) providing a feedstock (mixture) which contains the desired particles (valuable matter material) and an undesired material (second material) [Para0251-0252];
b) adding hydrophobic magnetic particles to the feedstock which results in a loaded feedstock containing agglomerates of the magnetic particles and the desired particles or of the magnetic particles and the undesired material (Para-0069 and 0253); 
c) separating the agglomerates from the loaded feedstock by a separation method which results in isolated agglomerates, where the separation method is selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, flotation, dense media separation, gravity separation, spiral concentrator and combination thereof, Para-0192, 0251-0256; and Claim18);
d) breaking up the isolated agglomerates to obtain a suspension comprising the magnetic particles in desagglomerated form (Para-0254); and 
e) separating the magnetic particles from the suspension obtained in step d) by a separation method selected from sorting, electric separation, magnetic separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, 
f) optionally re-introducing the magnetic particles obtained in step e) to step b); g) provided that at least one separation method of steps c) or e) is a magnetic separation, and where the process comprises at least one further separation before or after the steps a), b), c), d) or e), and where the further separation is selected from sorting, electric separation, screening, classification, gravity concentration, and flotation (Separation is done by magnetic separation, flotation, dense media separation, gravity separation, spiral concentrator and combination thereof, Para-0192, 0251-0256; and Claim18).
Regarding claims 20-21, Petra disclose wherein the gravity concentration is achieved with spiral concentrator, or dense media separation (Para-0192, Claim18).
Regarding claim 25, Petra discloses wherein the magnetic separation is achieved by low- intensity or high-intensity magnetic separators (Para-0153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Daniel (US 20180111131).
Regarding claim-22, Yoon does not explicitly discloses wherein the flotation is achieved with Hydrofloat separator instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Daniel discloses for fine beneficiation to separate the iron containing minerals from the fine gangue and also teaches wherein the flotation is achieved with Hydrofloat separator [0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the flotation is achieved with Hydrofloat separator as taught by Daniel for purpose of efficiently separating desired particles from undesired particles.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Adam (WO 2018160806).
Regarding claim-22, Yoon does not explicitly discloses wherein the flotation is achieved with Flotation column instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Adam discloses a mineral separation process for separating mineral particles of interest from an ore and also teaches wherein the flotation is achieved with Flotation column (54, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the flotation is achieved with Flotation column as taught by Adam for purpose of efficiently separating desired particles from undesired particles.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of George (US 8322639).
Regarding claim-23, Yoon does not discloses wherein the sorting is achieved by sensor based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray luminiscence, infrared, Raman, or microwave attenuation.
George discloses a methods and systems for separating and mining high value recyclable materials from a mixed solid waste stream and also teaches wherein the sorting is achieved by sensor (optical sorter) based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray luminiscence, infrared, Raman, or microwave attenuation (Any optical sorter known in the art can be used. For example, in one embodiment the optical sorter can operate by scanning the intermediate waste stream in a free fall using a camera sensor. The camera sensor detects the material and then air jets may quickly eject the material while in free fall. There are also optical sorters that utilize near infrared, X-Ray and other scanning technologies to separate targeted materials from mixed streams. Any number of optical sorters can be used in series or parallel. Manufacturers of optical sorters include TiTech Pellenc, MSS, NRT and others, Col.10 line38-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Yoon’s process wherein the sorting is achieved by sensor based sorting, where the sensor type is selected from color in visible light, ultraviolet, gamma radiation, neutron radiation, conductivity, X-ray fluorescence, X-ray .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Lim (KR 20170104889).
Regarding claim-24, Yoon does not discloses wherein the electric separation is achieved by conductive induction.
Lim discloses a method of selecting a mineral particularly a gold mineral, by means of electric and magnetic energy and also teaches wherein the electric separation is achieved by conductive induction (Electric field drum 210, Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additionally Yoon’s process wherein the electric separation is achieved by conductive induction as taught by Lim for purpose of efficiently separating desired particles from undesired particles.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Russell (US 6540088).
Regarding claim-24, Yoon does not discloses wherein the electric separation is achieved by triboelectric charging.
Russell discloses a method and apparatus for sorting particles using electric and magnetic forces and also teaches wherein the electric separation is achieved by triboelectric charging (Col.3 line49-57). 
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Thomas (US 8360242).
Regarding claim-27, Yoon does not explicitly discloses wherein the screening is achieved with vibrating screens instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.
Thomas discloses a system to sort and separate materials and also teaches wherein the screening is achieved with vibrating screens (shaker screening 230, Fig.2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the screening is achieved with vibrating screens as taught by Thomas for purpose of efficiently separating desired particles from undesired particles.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5161694) and in view of Vladimir (US 8640876).
Regarding claim-27, Yoon does not explicitly discloses wherein the screening is achieved with vibrating screens instead teaches simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Yoon’s process wherein the screening is achieved with vibrating screens as taught by Vladimir for purpose of efficiently separating desired particles from undesired particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107737668 A, CN 107737718 A, WO 2015106871 A1, WO 2010066770 A1, WO 2012072615 A1, WO 2011154540 A1, US 20080011650 A1, US 20110162956 A1, US 20140332449 A1, US 8486270 B2, US 3905556 A, US 8662310 B2, US 8475662 B2, US 8434623 B2, US 8584862 B2, US 8318025 B2, US 5656174 A, CN 107469924 A, US 8397918 B2, US 3905556 A, US 7367456 B2, US 5868255 A, WO 2015104324 A1, DE 102012111425 A1, and  WO 2017102512 A1.
Claims 20-27 are merely states multiple example of separation methods and are disclosed in Yoon, Petra, and/or combination with other references that are listed above.
Claims 28-36 are merely combinations of different types of separation, and position of steps that are not clear to examiner. These steps are disclosed in Yoon, Petra and/or combination with other references that are listed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MA/            Examiner, Art Unit 3651    
                                                                                                                                                                                        /GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651